DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Harris on 2/10/2021.
The application has been amended as follows: Claim 3, line 1, replace “method of claim 2” with --method of claim 1--.


Allowable Subject Matter
Claims 1, 3-6 and 21-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of "the set of quadrature electrode shuttles comprising a pair of quadrature electrode shuttles arranged opposite each other with respect to the vibrating-mass and arranged along a first quadrature axis that is approximately 45º with respect to the drive axis and the sense axis to provide for single-axis quadrature force along the first quadrature axis”, in combination of with all other recited method steps in a method for calculating rotation about an input axis in a vibrating-mass gyroscope system.
The primary reasons for allowance of independent claim 21 is the inclusion of the specific limitations of "the set of quadrature electrode shuttles comprising a pair of quadrature electrode shuttles arranged opposite each other with respect to the vibrating-mass and arranged along a first quadrature axis that is approximately 45º with respect to the drive axis and the sense axis to provide for single-axis quadrature force along the first quadrature axis”, in combination of with all other recited method steps in a method for calculating rotation about an input axis in a vibrating-mass gyroscope system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861